Motions Disposed and Order filed September 26, 2019




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00323-CV
                                  ____________

                    RICHARD LANCE BOWE, Appellant

                                        V.

                   SAMANATHA MARIE BOWE, Appellee


                   On Appeal from the 309th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2005-12087A

                                   ORDER

      Appellant Richard Lance Bowe caused 10 volumes of reporter’s record from
a related appeal, No. 14-19-00200-CV, Bowe v. Engelhardt, to be filed in this case.
The Bowe v. Engelhardt appeal was dismissed for lack of jurisdiction. Appellee
Samantha Perry, formerly Bowe, filed an opposed motion to strike those 10 volumes
from the record of this case. Perry contends those volumes are outside the scope of
the “proceedings” underlying this case as that term is understood under Texas Rule
of Appellate Procedure 34.6(a)(1). She asserts she is not able to prepare her brief
until she knows the content of the appellate record. Appellees Steven Engelhardt and
Engelhardt Law, PLLC (collectively “Engelhardt”) filed a “joinder” to Perry’s
motion to strike. Both the motion and the joinder have been pending for more than
10 days, and no response has been filed.

      Appellant’s brief states, “At trial, the Court took judicial notice of the files in
Cause Nos. 2005-12087, 2005-12087A [the cause from which this appeal arises],
and 2015-47671, 2015-77061 [sic] . . . .” The parties may rely on anything of which
the trial court took judicial notice. This statement should not be construed as a
conclusion that the trial court’s taking judicial notice was proper. Any arguments
about the scope of the appellate record should be made in the parties’ briefs on the
merits.

      Perry’s motion and Engelhardt’s “joinder” will both be carried with the case.

      Appellees’ briefs are due within 30 days of this order.

                                   PER CURIAM

Panel consists of Justices Christopher, Spain, and Poissant.